Citation Nr: 1034756	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial staged rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) from January 28, 
2004.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran and L.J.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1970.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from May 2005 and October 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana.  This case was previously before the Board 
in January 2009.

The May 2005 rating decision granted service connection for PTSD 
and assigned an initial rating of 10 percent, effective November 
7, 2001, and a rating of 30 percent, effective January 28, 2004.  
The October 2006 rating decision denied the Veteran's claim for 
entitlement to a TDIU.

As noted at the September 2009 Board hearing, the PTSD increased 
rating issue is limited to entitlement to an initial staged 
rating in excess of 30 percent for PTSD from January 28, 2004.

A hearing was held at the RO before a Veterans Law Judge (Board 
Member), included among the undersigned, in April 2007.  The 
Veteran testified at a hearing before another undersigned 
Veterans Law Judge in September 2009 and delivered sworn 
testimony via video conference from the RO.  As testimony 
concerning the issues on appeal was given at both of the Board 
hearings, adjudication of the issues on appeal by a panel of 
Veterans Law Judges is required.

Evidence pertinent to the matters on appeal was received by the 
Board in August 2009 and September 2009.  The Veteran has waived 
initial RO consideration of this evidence.


FINDINGS OF FACT

1.  From January 28, 2004 through March 1, 2009, the Veteran's 
PTSD was manifested by irritability, intrusive thoughts, and 
feeling depressed with nightmares, productive of occupational and 
social impairment comparable to no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  From March 2, 2009 through July 7, 2009, the Veteran's PTSD 
was manifested by sleep problems and some difficulty in 
concentration productive of occupational and social impairment 
comparable to no more than reduced reliability and productivity, 
and difficulty establishing and maintaining relationships.

3.  From July 8, 2009, the Veteran's PTSD has been manifested by 
severe depression, decreased energy and concentration, and 
persistent anxiety productive of occupational and social 
impairment, with deficiencies in most areas, such as work and 
family relations.

4.  The Veteran's sole service-connected disability is PTSD, 
rated 70 percent disabling.

5.  The Veteran's service-connected PTSD is of such nature and 
severity as to prevent his participation in any regular 
substantially gainful employment consistent with his occupational 
experience and education.


CONCLUSIONS OF LAW

1.  The criteria for an initial staged rating in excess of 30 
percent for PTSD, from January 28, 2004 through March 1, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 9411 (2009).

2.  The criteria for an initial staged rating of 50 percent for 
PTSD, from March 2, 2009 through July 7, 2009, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 9411 (2009).

3.  The criteria for an initial staged rating of 70 percent, but 
no higher, for PTSD, from July 8, 2009, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 9411 (2009).

4.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As previously defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is required to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

As the May 2005 rating decision granted service connection for 
the Veteran's PTSD, that claim is now substantiated.  As such, 
the filing of a notice of disagreement as to the disability 
rating assigned does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, 
the Veteran's appeal as to the disability rating assigned 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefits allowed by the evidence 
and the law.  The Board observes that as for rating the Veteran's 
disability on appeal, the relevant criteria have been provided to 
the Veteran, including in the November 2006 statement of the 
case.

By correspondence dated in April 2006, the Veteran was informed 
of the evidence and information necessary to substantiate his 
TDIU claim, the information required to enable VA to obtain 
evidence in support of that claim, the assistance that VA would 
provide to obtain evidence and information in support of the 
claim, and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  38 U.S.C. § 5103(a); 
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  
Importantly, the Board notes that the Veteran is represented in 
this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  
The Veteran has submitted argument and evidence in support of the 
appeal.  Based on the foregoing, the Board finds that the Veteran 
has had a meaningful opportunity to participate in the 
adjudication of the TDIU claim such that the essential fairness 
of the adjudication is not affected.

In April 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in the 
event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA medical records.  The Veteran has 
undergone VA and private examinations that addressed the matters 
presented by this appeal.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA PTSD 
examinations obtained in this case (March 2005, August 2006, and 
March 2009) are adequate, as they considered the pertinent 
evidence of record, and included an examination of the Veteran 
and elicited his subjective complaints.  The VA examinations 
described the Veteran's disability on appeal in sufficient detail 
so that the Board is able to fully evaluate the claimed 
disability.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claim.


Legal Criteria

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the possibility of 
"staged" ratings for separate periods during the appeal period, 
based on the facts found, must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all the evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

The May 2005 rating decision granted service connection for PTSD 
and assigned a 10 percent rating, effective November 7, 2001, and 
a rating of 30 percent, effective January 28, 2004.  The Veteran 
seeks an initial staged rating in excess of 30 percent for PTSD 
from January 28, 2004.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 30 
percent disability rating is in order when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating for PTSD is appropriate when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating for PTSD is provided for total occupational 
and social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

Evidence from the claims file reveals that following active duty 
the Veteran worked from 1972 to July 2002 at an automotive 
manufacturing facility.  The Veteran has been married for 
approximately 27 years, which produced two children, following a 
prior marriage of 10 years that produced a son.  The Veteran 
reported that he was an avid golfer and had worked (essentially 
in exchange for green fees) at a golf course until 2008.  The 
Veteran stated that he enjoyed reading and spending time with his 
grandchildren.  The Veteran was diagnosed with PTSD in January 
2004 and has received GAF scores of 71 (December 2001), 42 
(January 2004), 60 (March 2005), 61 (August 2006), 51 (March 
2009), and 43 (July 2009).

In addition to undergoing a private psychiatric examination in 
January 2004 and VA examinations in March 2005 and August 2006, 
the Veteran and his wife testified at an April 2007 Board 
hearing.  At that hearing, the Veteran indicated that he did not 
like to be around people (April 2007 Board hearing transcript, 
page 8) and further stated (April 2007 Board hearing transcript, 
page 9) that he was having problems with depression and would 
keep his anger to himself.  The Veteran's wife essentially stated 
that the Veteran was unwilling to participate in social events.  

Prior to March 2, 2009, the Veteran's PTSD was manifested by no 
more than mild symptoms.  In this regard, the Board notes that 
there is no indication that the Veteran's PTSD had, prior to 
March 2, 2009, resulted in any routine behavior, self-care, or 
conversation abnormality, and while the Veteran admitted to 
irritability, intrusive thoughts, and feeling depressed with 
nightmares, no anxiety, suspiciousness, frequent panic attacks, 
speech difficulties, thought disorders, or memory loss had been 
shown.  While the Veteran had some sleep difficulties, the Board 
observes that the August 2006 VA examiner noted that the Veteran 
had an average level of energy and appeared to be well-rested.  

The Board notes that the Veteran's reported GAF scores (from VA 
examinations) during this time period were 60 (March 2005) and 61 
(August 2006), which reflect essentially moderate to mild PTSD 
symptoms (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2009).  While the private psychiatric examiner assigned the 
Veteran a GAF score of 42 in January 2004, the fact remains that 
the symptoms reported from that examination (irritability, 
intrusive thoughts, nightmares) are essentially contemplated by a 
30 percent rating for PTSD.  Significantly, the Board observes 
that at the January 2004 private examination the Veteran 
indicated that he got along fine with his wife and children.  The 
January 2004 examination report contains little in the way of any 
evidence reflecting that the Veteran's PTSD had much of an impact 
on the Veteran's occupational functioning.  As such, an initial 
staged rating in excess of 30 percent for PTSD, prior to March 2, 
2009, is not warranted.

The Board observes that the March 2, 2009 VA examiner noted 
(March 2, 2009 VA PTSD examination, section, N, page 15) that the 
Veteran's PTSD symptoms were overall productive of occupational 
and social impairment resulting in reduced reliability and 
productivity.  It was specifically noted that his PTSD symptoms 
were productive of occupational impairment resulting in an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.  It was opined that 
his PTSD has resulted in social impairment of significant 
estrangement from others, and impaired relationships, including 
with his children.  The March 2009 VA examiner assigned a GAF of 
51, reflecting moderate symptoms, a clear worsening from the GAF 
of 61 (reflecting mild symptoms) assigned in August 2006.  As 
such, after reviewing the pertinent evidence of record, the Board 
finds that the evidence warrants an initial staged rating of 50 
percent for PTSD, effective March 2, 2009, the date of the 
aforementioned VA psychiatric examination.  While the Veteran had 
difficulty maintaining attention and concentration, and sleep 
problems were complained of, as the record, however, establishes 
that the Veteran had intact insight and judgment, was alert and 
oriented in all spheres, denied paranoia, delusion, phobias, or 
homicidal ideas, and had speech both relevant and coherent, and 
as the record demonstrates that the Veteran had a good social 
life and social support, the preponderance of the evidence is 
against an initial staged rating in excess of 50 percent for PTSD 
from March 2, 2009, and prior to July 8, 2009.

The Veteran underwent a private psychiatric examination on July 
8, 2009 (with a telephonic follow-up on July 18, 2009).  The July 
2009 private examiner characterized the Veteran's depression 
(which the examiner indicated was related to his PTSD) as severe, 
and further noted the Veteran's decreasing participation and 
interaction in social activities.  PTSD symptoms included 
decreased energy, blunt affect, thoughts of suicide, persistent 
anxiety, difficulty in thinking and concentrating, paranoid 
thinking, isolation, easy distractibility, and pathologically 
inappropriate suspiciousness or hostility.  The examiner noted 
that the Veteran was unable to meet competitive standards or had 
no useful ability to function in such mental abilities and 
aptitudes as ability to maintain attention, perform at a constant 
pace, accept instructions, and respond appropriately to 
criticism, and deal with normal work stress.  The examiner stated 
that while the Veteran might be able to obtain work, he would be 
unable to sustain any job as a result of his PTSD symptoms.  

At a September 2009 Board hearing the Veteran testified 
(September 2009 Board hearing transcript, page 5) that he no 
longer liked to "hang around people anymore."  The Veteran's 
wife stated (September 2009 Board hearing transcript, page 11) 
that the Veteran had drastically cut back on his social 
activities, including golfing with his brother.  

The July 2009 private examiner assigned a GAF score of 43, 
reflecting serious symptoms, and a clear worsening from the GAF 
score of 51 (reflecting moderate symptoms) assigned just months 
earlier in March 2009.  As such, after reviewing the pertinent 
evidence of record, the Board finds that the evidence warrants an 
initial staged rating of 70 percent for PTSD, effective July 8, 
2009, the date of the aforementioned psychiatric evaluation.  
While the examiner said that the Veteran's PTSD symptoms had been 
essentially the same since 2002, the record and other 
examinations of record do not support that finding.

A review of the July 2009 private examination, as well as a 
review of the Veteran's September 2009 Board hearing testimony, 
does not indicate that the Veteran has symptoms due to PTSD such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives.  As such, the clinical findings do not more 
closely approximate a rating in excess of 70 percent for PTSD 
from July 8, 2009.


Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he observes or experiences; for example, he is competent to 
report that he experiences sleep difficulties.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to 
be credible in his reports of the symptoms he experiences, and 
has reviewed testimony given at the April 2007 and September 2009 
Board hearings.  However, as with the medical evidence of record, 
the Veteran's account of his symptomatology describes a rating 
consistent with the staged ratings that have been assigned.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a more 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected PTSD is not so unusual or 
exceptional in nature as to render his assigned schedular ratings 
inadequate.  The Veteran's disability has been evaluated under 
the applicable diagnostic code that has specifically contemplated 
the level of occupational impairment caused by his disability.  
The evidence does not reflect that the Veteran's PTSD, alone, has 
caused marked interference with employment or necessitated any 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


II.  TDIU

The Veteran is claiming entitlement to TDIU.  In a VA Form 21-
8940, Veteran's Application for Increased Compensation Based on 
Unemployability, received in May 2007, the Veteran indicated that 
he had last worked full time in July 2002 in automotive 
manufacturing.  He reported that he had completed four years of 
high school and had no other education or training.

Entitlement to a TDIU requires evidence of service-connected 
disability so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19. 

VA regulations indicate that when a veteran's schedular rating is 
less than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: 1) if there is 
only one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more disabilities, at 
least one disability shall be ratable at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In 
addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b) for veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-connected 
disabilities, but who fail to meet the percentage standards set 
forth in section 4.16(a).

As the Veteran does have a single service-connected disability 
ratable at 60 percent or more, the Veteran has met the thresholds 
set forth under 38 C.F.R. § 4.16(a).

The Board will now review the evidence of record to see if it 
demonstrates that the Veteran is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.

The question becomes whether the Veteran's service-connected 
disability precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that permits 
the individual to earn a "living wage") consistent with his 
education and occupational experience.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  For a veteran to prevail on a claim for a 
total compensation rating based on individual unemployability, 
the record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The July 2009 private psychiatric examiner essentially stated 
that the Veteran would be unable to sustain gainful employment as 
a result of his PTSD symptoms.  As noted, this examiner has 
indicated that the Veteran had no useful ability to function in 
such mental abilities and aptitudes as ability to maintain 
attention, perform at a constant pace, accept instructions, and 
respond appropriately to criticism, and deal with normal work 
stress.  Symptoms such as severe depression, decreased energy, 
difficulty in thinking and concentrating, easy distractibility, 
and pathologically inappropriate suspiciousness or hostility have 
been noted.  While the Veteran, according to the July 2009 
private examiner, might possibly be able to obtain work, he would 
be unable to sustain any meaningful employment.  

As such, the competent evidence is at least in equipoise as to 
whether the Veteran is precluded from substantially gainful 
employment, consistent with his education and occupational 
history, as a result of his service-connected PTSD.  In such 
cases, doubt is resolved in the Veteran's favor, 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990), and 
entitlement to a TDIU is warranted.


ORDER

An initial staged rating in excess of 30 percent for PTSD, from 
January 28, 2004 through March 1, 2009 is denied.

An initial staged rating of 50 percent for PTSD, from March 2, 
2009 through July 7, 2009 is granted, subject to the applicable 
law governing the award of monetary benefits.

An initial staged rating of 70 percent for PTSD, from July 8, 
2009, is granted, subject to the applicable law governing the 
award of monetary benefits.

Entitlement to TDIU is granted, subject to the applicable law 
governing the award of monetary benefits.




	     __________________________                          
________________________
             HARVEY P. ROBERTS                                   
ROBERT E. SULLIVAN
              Veterans Law Judge, 			   Veterans Law 
Judge,
         Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


